DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018103870, filed on 09/02/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2019, 08/06/2019, 01/31/2020, 01/07/2022 and 06/22/2022 was filed and made of record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 09/10/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the applications have not been published thus, Applicant cannot review the documents.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “Signal acquire”, “absolute angle calculator” in claims 1 and 11.
“Absolute angle calculator” in claim 4.
“A communicator” in claim 8.
“An inter-system corrector” in claim 9.
“An Abnormality determiner” in claim 10.
The structure of these elements (except for “an inter-system corrector”) is deemed to cover both hardware circuits and software for performing the claimed functions, consistent with the written description  (pg. 16, lines 3-26).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites:
A rotation detection device comprising:
a sensor section configured to detect a rotation of a motor and to output first rotation information that includes a rotation angle of the motor within one rotation of the motor and second rotation information that includes a number of rotations of the motor; and 
a control section including: 
a signal acquirer configured to acquire the first rotation information and the second rotation information from the sensor section;  
an absolute angle calculator configured to calculate an absolute angle indicative of a rotation amount from a reference position based on the first rotation information and the second rotation information; and 
a reference storage configured to store a reference value for correcting a calculation error of the absolute angle caused by detection error of the second rotation information.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are "additional elements." 
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category (machine). 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).
The function of calculating the absolute angle calculator is mathematical, because the absolute angle is calculated using mathematical equations operating on first and second rotation information, as can be seen in the specification.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
This judicial exception is not integrated into a practical application because the additional limitations in the claim are only: a sensor section configured to detect a rotation of a motor and to output first rotation information that includes a rotation angle of the motor within one rotation of the motor and second rotation information that includes a number of rotations of the motor; a control section including: a signal acquirer configured to acquire the first rotation information and the second rotation information from the sensor section; a reference storage configured to store a reference value for correcting a calculation error of the absolute angle caused by detection error of the second rotation information.
The sensor section is simply a tool for insignificant extra-solution data gathering activity, so it does not add a practical application. The control section amounts to a computing device for implementing the abstract idea and including the input/output functionality of the signal acquirer and storing functions. Implementation of an abstract idea by means of a computer is not a practical application.  The signal acquirer functions amounts to further functions of extra-solution data gathering and/or output of results.  The storing function amounts further functions of extra-solution activity of storing data in order to carry out an algorithm.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated above, the additional limitations are directed to insignificant extra-solution data gathering, computer implementation of the abstract idea, and insignificant extra-solution storing data results. The sensor section is consistent with known measurement devices routinely used in the art. For example, Fujita et al. (US PG Pub 20150239501 ), Mikamo (US PG Pub 20160288823), Mitsuhara (US PG Pub 20100094507), and Asada (US PG Pub 20040188172) have sensor sections providing the necessary outputs and storage for storing necessary data. The control section is understood to be a computing device for implementing the abstract idea and standard input/output functions of a computing device in the form of the signal acquirer. Therefore, claim 1 as a whole does not amount to significantly more than a patent ineligible abstract idea.
Claims 2-7 further recite how second rotation information is divided (indefinite region and definite region), an angle offset and reference value and how the information is used to calculate the absolute angle.  This is merely further description of the abstract idea calculation of claim 1 and does not add anything beyond the abstract idea.
Claim 8 recites the rotation detection device of claim 1, wherein the sensor section and the control section are combined as a sensor and control system, and wherein the rotation detection device includes at least two sensor and control systems, and wherein the control section of the sensor and control system is further configured to acquire the first rotation information and the second rotation information from the sensor section of the sensor and control system, or from another sensor and control system, and wherein the control section of the sensor and control system further includes a communicator configured to transmit absolute angle information to the other sensor and control system, and receive absolute angle information from the other sensor and control system
Under step 2A prong 2 the use of two sensor section and control section systems is essentially duplication of parts at the level of generality with which it is recited, as there is not information provided to distinguish the "other system" from the "subject system”.  The control section amounts to a computing device for implementing the abstract idea and including the input/output functionality of the signal acquirer and storing functions. Implementation of an abstract idea by means of a computer is not a practical application.  The signal acquirer functions amounts to further functions of extra-solution data gathering and/or output of results.  The communicator functions amount to further function of extra-solution data gathering through electronic transmission.
Under step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated above, the additional limitations are directed to insignificant extra-solution data gathering and computer implementation of the abstract idea. The sensor section is consistent with known measurement devices routinely used in the art.  Transmitting and receiving absolute angle information are well-understood, routine and conventional in the art. For example, Fujita et al. (US PG Pub 20150239501 ), Mikamo (US PG Pub 20160288823), Mitsuhara (US PG Pub 20100094507), and Asada (US PG Pub 20040188172) have sensor sections providing and transmitting/receiving the necessary input/outputs. Therefore, claim 8 as a whole does not amount to significantly more than a patent ineligible abstract idea.
Claim 9 recites the rotation detection device of claim 8, wherein the control section of the sensor and control system further includes an inter-system corrector for correcting the absolute angle that is calculated by the absolute angle calculator in the control section of the sensor and control system based on the absolute angle information acquired from the other sensor and control system.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are "additional elements."
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).
The function of correcting the absolute angle is mathematical, because the absolute angle is corrected using mathematical equations operating on absolute angles, as can be seen in the specification.
Under step 2A prong two we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because the additional limitations in the claim are only: inter-system corrector.  
The inter-system corrector amounts to a computing device for implementing the abstract idea. Implementation of an abstract idea by means of a computer is not a practical application.
Under step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated above inter-system corrector is consistent with known measurement devices routinely used in the art.  For example, Fujita et al. (US PG Pub 20150239501 ), Mikamo (US PG Pub 20160288823), Mitsuhara (US PG Pub 20100094507), and Asada (US PG Pub 20040188172) have inter-system corrector for  providing the necessary correction for the absolute angle calculation . Therefore, claim 9 as a whole does not amount to significantly more than a patent ineligible abstract idea.
Claim 10 recites the rotation detection device of claim 8, wherein the control section of the sensor and control system further includes an abnormality determiner for determining abnormalities based on the absolute angle information acquired from the other sensor and control system.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are "additional elements."
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental processes - concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion..
The abnormality determination is a simple binary determination that can readily be conceived as a mental process, and is explicitly performed using mental comparison operations in the specification.
Under step 2A prong two we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because the additional limitations in the claim are only: wherein the control section of the sensor and control system further includes an abnormality determiner.  
The control section of the sensor and control system/inter-system corrector amounts to a computing device for implementing the abstract idea. Implementation of an abstract idea by means of a computer is not a practical application.
Under step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
Claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated above control section of the sensor and control system/inter-system corrector is consistent with known measurement devices routinely used in the art.  For example, Fujita et al. (US PG Pub 20150239501 ), Mikamo (US PG Pub 20160288823), Mitsuhara (US PG Pub 20100094507), and Asada (US PG Pub 20040188172) have sensor sections providing the necessary outputs for the determination. Therefore, claim 10 as a whole does not amount to significantly more than a patent ineligible abstract idea.
Claim 11 recites:
An electric power steering apparatus comprising: 
a rotation detection device; and a motor for outputting a steering torque for a steering operation of a vehicle, wherein the rotation detection device includes: a sensor section configured to detect a rotation of a motor and to output first rotation information that includes a rotation angle of the motor within one rotation of the motor and second rotation information that includes a number of rotations of the motor; and a control section including:
a signal acquirer configured to acquire the first rotation information and the second rotation information from the sensor section; 
an absolute angle calculator configured to calculate an absolute angle indicative of a rotation amount from a reference position based on the first rotation information and the second rotation information; and 
a reference storage configured to store a reference value for correcting a calculation error of the absolute angle caused by detection error of the second rotation information.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are "additional elements." 
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category (machine). 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).
The function of calculating the absolute angle calculator is mathematical, because the absolute angle is calculated using mathematical equations operating on first and second rotation information, as can be seen in the specification.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
This judicial exception is not integrated into a practical application because the additional limitations in the claim are only: an electric power steering apparatus comprising:  a rotation detection device; and a motor for outputting a steering torque for a steering operation of a vehicle, wherein the rotation detection device includes: a sensor section configured to detect a rotation of a motor and to output first rotation information that includes a rotation angle of the motor within one rotation of the motor and second rotation information that includes a number of rotations of the motor; and a control section including: a signal acquirer; an absolute angle calculator; and a reference storage configured to store a reference value for correcting a calculation error of the absolute angle caused by detection error of the second rotation information.
“An electric power steering apparatus comprising:  a rotation detection device; and a motor for outputting a steering torque for a steering operation of a vehicle”, Examiner considers the limitation is a mere field of use limitation that generally links the invention to a technological endeavor without indicating how it is applied in that field.  The sensor section is simply a tool for insignificant extra-solution data gathering activity, so it does not add a practical application. The control section amounts to a computing device for implementing the abstract idea and including the input/output functionality of the signal acquirer and storing functions. Implementation of an abstract idea by means of a computer is not a practical application.  The signal acquirer functions amounts to further functions of extra-solution data gathering and/or output of results.  The storing function amounts further functions of extra-solution activity of storing data in order to carry out an algorithm.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated above, the additional limitations are directed to insignificant extra-solution data gathering, computer implementation of the abstract idea, and insignificant extra-solution storing data results. The sensor section is consistent with known measurement devices routinely used in the art. The electric power steering and a motor functions are well-understood, routing and conventional in the pertinent industry.  For example, Fujita et al. (US PG Pub 20150239501 ), Mikamo (US PG Pub 20160288823), Mitsuhara (US PG Pub 20100094507), and Asada (US PG Pub 20040188172) have sensor sections providing the necessary outputs and storage for storing necessary data. The control section is understood to be a computing device for implementing the abstract idea and standard input/output functions of a computing device in the form of the signal acquirer. Therefore, claim 11 as a whole does not amount to significantly more than a patent ineligible abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an inter-system corrector for correcting the absolute angle that is calculated by the absolute angle calculator in the control section of the sensor and control system based on the absolute angle information acquired from the other sensor and control system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
	The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of calculating corrected absolute angle θa1_s and  θa2_s by inter-system correction units 176 and 276.  There is no disclosure of any particular structure, either explicitly or inherently, to perform the calculation. The specification does not provide sufficient details such that one of ordinary skill in the art would understand filter structure or structures perform(s) the claimed function.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed function of correcting the absolute angle . The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6-7 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koike et al. (US 2019/0346287).
Regarding to claim 1, Koike teaches a rotation detection device comprising: (Fig. 1)
a sensor section (Fig.2 Counter Circuit 101 and Microcomputer) configured to detect a rotation of a motor and to output first rotation information that includes a rotation angle of the motor within one rotation of the motor and second rotation information that includes a number of rotations of the motor; (¶0054 - A fourth aspect of the disclosure relates to an angle computing device including a first computing unit configured to compute a rotation angle of multiple turns of a motor based on a detection signal from a detection unit, and a second computing unit configured to compute turn number information indicating the number of turns of the motor, the turn number information being information used to compute the rotation angle based on the detection signal from the detection unit. The second computing unit is configured to store a second determination area including three or more angle areas, and to compute the turn number information and quadrant information indicating an angle area in which a rotational position of the motor is located in the second determination area, based on the detection signal;¶0101 - The rotation angle sensor 41 generates a detection signal for computing an actual rotation angle θ of the rotation shaft 20 a of the motor 20. The angle computing device 30 computes the actual rotation angle θ of the motor 20 based on the detection signal which is generated by the rotation angle sensor 4)
a control section including: (Fig.2 item 30)
a signal acquirer configured to acquire the first rotation information (¶0101 - The rotation angle sensor 41 generates a detection signal for computing an actual rotation angle θ of the rotation shaft 20 a of the motor 20. The angle computing device 30 computes the actual rotation angle θ of the motor 20 based on the detection signal which is generated by the rotation angle sensor 4) and the second rotation information from the sensor section; (¶0108 - The counter circuit 101 acquires the detection signals (the sine wave signal S sin and the cosine wave signal S cos) which are generated by the rotation angle sensor 41. The counter circuit 101 computes a count value C which is used to compute the rotation angle Q of the motor 20 based on the detection signals. The count value C is turn number information indicating the number of turns of the motor 20 …)
an absolute angle calculator configured to calculate an absolute angle indicative of a rotation amount from a reference position based on the first rotation information and the second rotation information; (¶0124 - Specifically, the microcomputer 31 computes the rotation angle θ by computing an arctangent function from two detection signals generated by the rotation angle sensor 41. The microcomputer 31 determines by how many turns the rotation shaft 20 a of the motor 20 rotates based on the count value C acquired by the rotation monitoring unit 32. One turn corresponds to 360 degrees. The microcomputer 31 computes an absolute rotation angle of the motor 20 by adding a value, which is obtained by multiplying the number of turns of the rotation shaft 20 a of the motor 20 based on the count value C by 360 degrees, to the rotation angle θ) 
a reference storage configured to store a reference value for correcting a calculation error of the absolute angle caused by detection error of the second rotation information. (Fig. 16-17 tables stored in the memory used to determine if the rotational turn is valid, ¶0054 The second computing unit is configured to store a second determination area including three or more angle areas, and to compute the turn number information and quadrant information indicating an angle area in which a rotational position of the motor is located in the second determination area, based on the detection signal. The first computing unit is configured to store a first determination area that is deviated by a predetermined value from the second determination area, and includes three or more angle areas, and to determine whether the turn number information is abnormal based on the quadrant information acquired from the second computing unit and the angle area in which the rotational position of the motor is located in the first determination area based on the detection signal; ¶0278-0279 stored reference count numbers is used to determine if abnormality has occurred)
Regarding to claim 2, Koike teaches the rotation device of claim 1.  Koike further teaches wherein the second rotation information is a count value based on count regions that divide the one rotation of the motor (Fig. 14 – a rotation is divided into quadrant), the count value incrementing or decrementing in response to the rotation angle transitioning from one count region to another count region based on a rotation direction of the motor, (¶0118, ¶0214 - The count value C indicates the number of times of rotation of the rotational position of the rotation shaft 20 a of the motor 20 by a unit rotation angle (90 degrees) with respect to a reference position thereof. The counter 106 increases the count value C (1 is added to the count value C) each time the left turn flag Fl is acquired from the quadrant determining unit 105, and decreases the count value C (1 is subtracted from the count value C) each time the right turn flag Fr is acquired from the quadrant determining unit 105)
wherein the one rotation of the motor is divided into an indefinite region and a definite region, (Fig.14-15, ¶0285- 0290 describing how is divided into different region) wherein the indefinite region is a region in which a detection deviation of the second rotation information occurs, and wherein the definite region is a region in which no detection deviation of the second rotation information occurs. (Fig. 16; ¶0292-0296 – determining which quadrant is definite region (no abnormality) and indefinite region (abnormality))
Regarding to claim 6, Koike teaches the rotation device of claim 1.  Koike further teaches wherein the reference value is the first rotation information and the second rotation information at an initial rotation position of the motor. (¶0249 - In this case, when the ignition switch 51 is switched from the ON state to the OFF state, for example, the microcomputer 31 stores the current rotation angle θ and the rotation monitoring unit 32 intermittently computes and stores the count value C after starting its operation. Then, when the ignition witch 51 is switched from the OFF state to the ON state, the microcomputer 31 reads the count value C computed by the rotation monitoring unit 32 in the period in which the ignition switch 51 is in the OFF state and the stored rotation angle θ, and computes the rotation angle θ of the motor 20)
Regarding to claim 7. Koike teaches the rotation device of claim 1.  Koike further teaches wherein the reference value is the second rotation information of a specific region. (Fig.14, ¶0249, both rotational angle and count value i.e. number of rotation information.  With the rotational angle, a specific region is defined)
Regarding to claim 11, Koike teaches an electric power steering apparatus comprising (Fig. 1): 
a rotation detection device (Fig.1 actuator 3); and a motor (Fig. 1 motor) for outputting a steering torque for a steering operation of a vehicle, wherein the rotation detection device includes: (¶0101 - a torque sensor 40 and a rotation angle sensor 41 are provided as various sensors. The torque sensor 40 is provided on the column shaft 11 a. The rotation angle sensor 41 is provided in the motor 20. The torque sensor 40 detects a steering torque Th which is applied to the steering shaft 11 in accordance with a driver's steering operation)
a sensor section (Fig.2 Counter Circuit 101 and Microcomputer) configured to detect a rotation of a motor and to output first rotation information that includes a rotation angle of the motor within one rotation of the motor and second rotation information that includes a number of rotations of the motor; (¶0054 - A fourth aspect of the disclosure relates to an angle computing device including a first computing unit configured to compute a rotation angle of multiple turns of a motor based on a detection signal from a detection unit, and a second computing unit configured to compute turn number information indicating the number of turns of the motor, the turn number information being information used to compute the rotation angle based on the detection signal from the detection unit. The second computing unit is configured to store a second determination area including three or more angle areas, and to compute the turn number information and quadrant information indicating an angle area in which a rotational position of the motor is located in the second determination area, based on the detection signal;¶0101 - The rotation angle sensor 41 generates a detection signal for computing an actual rotation angle θ of the rotation shaft 20 a of the motor 20. The angle computing device 30 computes the actual rotation angle θ of the motor 20 based on the detection signal which is generated by the rotation angle sensor 4)
a control section including: (Fig.2 item 30)
a signal acquirer configured to acquire the first rotation information  (¶0101 - The rotation angle sensor 41 generates a detection signal for computing an actual rotation angle θ of the rotation shaft 20 a of the motor 20. The angle computing device 30 computes the actual rotation angle θ of the motor 20 based on the detection signal which is generated by the rotation angle sensor 4) and the second rotation information from the sensor section; (¶0108 - The counter circuit 101 acquires the detection signals (the sine wave signal S sin and the cosine wave signal S cos) which are generated by the rotation angle sensor 41. The counter circuit 101 computes a count value C which is used to compute the rotation angle Q of the motor 20 based on the detection signals. The count value C is turn number information indicating the number of turns of the motor 20 …)
an absolute angle calculator configured to calculate an absolute angle indicative of a rotation amount from a reference position based on the first rotation information and the second rotation information; (¶0124 - Specifically, the microcomputer 31 computes the rotation angle θ by computing an arctangent function from two detection signals generated by the rotation angle sensor 41. The microcomputer 31 determines by how many turns the rotation shaft 20 a of the motor 20 rotates based on the count value C acquired by the rotation monitoring unit 32. One turn corresponds to 360 degrees. The microcomputer 31 computes an absolute rotation angle of the motor 20 by adding a value, which is obtained by multiplying the number of turns of the rotation shaft 20 a of the motor 20 based on the count value C by 360 degrees, to the rotation angle θ)
a reference storage configured to store a reference value for correcting a calculation error of the absolute angle caused by detection error of the second rotation information. (Fig. 16-17 tables stored in the memory used to determine if the rotational turn is valid, ¶0054 The second computing unit is configured to store a second determination area including three or more angle areas, and to compute the turn number information and quadrant information indicating an angle area in which a rotational position of the motor is located in the second determination area, based on the detection signal. The first computing unit is configured to store a first determination area that is deviated by a predetermined value from the second determination area, and includes three or more angle areas, and to determine whether the turn number information is abnormal based on the quadrant information acquired from the second computing unit and the angle area in which the rotational position of the motor is located in the first determination area based on the detection signal; ¶0278-0279 stored reference count numbers is used to determine if abnormality has occurred)
Allowable Subject Matter
Claims 3-5 and 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the rejection under 35 USC 101.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claim 3, the prior art does not teach or suggest the claimed invention having “wherein in response to a switch position of the rotation angle where the rotation angle switches from 360 degrees to 0 degrees is included in the indefinite region, the control section is configured to control the offset of the rotation angle to shift the switch position to the definite region”, and a combination of other limitations thereof as recited in the claims.
Regarding claim 4, the claims have been found allowable due to their dependencies to claim 3 above.
Regarding claim 5, the prior art does not teach or suggest the claimed invention having “wherein the reference value is a value derived from dividing a remainder of the count value in the definite region by a number of the count regions within one rotation of the motor.”, and a combination of other limitations thereof as recited in the claims.
Regarding claim 8, the prior art does not teach or suggest the claimed invention having “to transmit absolute angle information to the other sensor and control system, and receive absolute angle information from the other sensor and control system”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 9-10, the claims have been found allowable due to their dependencies to claim 8 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujita (US 2015/0239501) teaches a sensor section configured to detect a rotation of a motor and to output first rotation information that includes a rotation angle of the motor within one rotation of the motor (¶0012, 0061) and second rotation information that includes a number of rotations of the motor (¶0063) ; and a control section including: a signal acquirer configured to acquire the first rotation information and the second rotation information from the sensor section (¶0074);  an absolute angle calculator configured to calculate an absolute angle indicative of a rotation amount from a reference position based on the first rotation information and the second rotation information (¶0076).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862